                       IN nm UNITED STATES DISTRICT COURT
                   FOR nm EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. S:lS-CR-16-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )                ORDER
                                               )
WESLEY RUSSELL FULLER,                         )
                                               )
                           Defendant.          )


        On June 19, 2020, Wesley Russell Fuller ("Fuller'') moved for compassionate release under

theFirstStepAct("FirstStepAct"),Pub. L. No.11S-391, § 603(b), 132 Stat. S194, S239-41 (2018)

(codified as amended at 18 U.S.C. § 3S82) [D.E. 62] and filed medical records in support [D.E. 63].

On July 6, 2020, the United States responded in opposition [D.E. 66]. On July 27, 2020, Fuller

replied [D.E. 67]. As explained below, the court denies Fuller's motion.·

        On March 11,201 S, pursuant to a written plea agreement, Fuller pleaded guilty to conspiracy

to distribute and possess with the intent to distribute S00 grams or more of cocaine. See [D.E. 9, 10,

11]; Rule 11 Tr. [D.E. S2] 2-2S. On June 16, 201S, the court held Fuller's sentencing hearing,

adopted the facts set forth in the Presentence Investigation Report ("PSR"), and overruled Fuller's

objections. See [D.E. 17, 19]; Sentencing Tr. [D.E. S3] 4-10; Fed. R. Crim. P. 32(i)(3)(A}-(B). The

court calculated Fuller's criminal history category to be Ill, his total offense level to be 33, and his

advisory guideline range to be 168 to 210 months' imprisonment. See Sentencing Tr. at 10. After

granting the government's downward departure motion and thoroughly considering all factors under

18 U.S.C. § 35S3(a), the court sentenced Fuller to 132 months' imprisonment. See id. at 10-16,

26-32; [D.E. 18]. Fuller did not appeal.



            Case 5:15-cr-00016-D Document 72 Filed 08/27/20 Page 1 of 6
       On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, onlytheDirectoroftheBureauof

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a

sentencing court may modify a sentence of imprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  2

            Case 5:15-cr-00016-D Document 72 Filed 08/27/20 Page 2 of 6
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                       (ii) The defendant is--

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                   3

              Case 5:15-cr-00016-D Document 72 Filed 08/27/20 Page 3 of 6
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]msuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3S82(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing an inmate's

· motion, but a court independently determines whether "extraordinary and compelling reasons"

 warrant a sentence reduction under 18 U.S.C. § 3S82(c)(1 )(A)(i). See, ~ United States v. Clark,

 No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020) (unpublished). In doing so,

 the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and

 the section 3SS3(a) factors. See, e.g., id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at •2 (E.D. Va. Apr. 16, 2020) (unpublished).

        Fuller seeks compassionate release pmsuant to section 3S82(c)(1 )(A)(i). In support, Fuller

 relies on the "other reasons" policy statement in application note l(D) to U.S.S.G. § lBl.13.


                (D) Other Reasons.-A.s determined by the Director of the Bmeau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

             Case 5:15-cr-00016-D Document 72 Filed 08/27/20 Page 4 of 6
See [D.E. 62] 2-6. Specifically, Fuller cites the COVID-19 pandemic, his asthma, his health, his

conduct in prison, and his release plan. See id.; [D.E. 63] (medical records).

        As a preHminary matter, the court assumes without deciding that Fuller has exhausted his

adminim:rative remedies under 18 U.S.C. § 3S82(c)(1 )(A). Fuller notes that he made compassionate

release requests to the warden on April 7, 1S, and 30, 2020, and has not received a response. [D.E.

62] 2. The government has not properly invoked section 3S82's exhaustion requirements to

challenge Fuller's representations. See [D.E. 66]; United States v. Alam, 960 F.3d 831, 833-34 (6th

Cir. 2020).2 Accordingly, the court addresses Fuller's claims on the merits.

        As for the "other reasons" policy statement, the court assumes without deciding that Fuller's

asthma and health referenced in his medical records, coupled with the COVID-19 pandemic are

extraordinary circumstances consistent with application note l(D). Cf. United States v. Raia, 9S4

F.3d S94, S97 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it might spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3SS3(a) factors counsel against reducing Fuller's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8. Fuller engaged in serious criminal conduct. Fuller was personally responsible for

distributing 26.460S kilograms of cocaine from 2007 until September 11, 2013. See PSR [D.E. 13]

,r,r 4-10.   Moreover, on the night of his arrest, Fuller led law enforcement officers on a high-speed

chase exceeding 100 miles-per-hour, during which he threw S00 grams of cocaine from his vehicle.


        2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                    s
               Case 5:15-cr-00016-D Document 72 Filed 08/27/20 Page 5 of 6
See id. at ,r 6. Additionally, Fuller owned 19 firearms and earned one 10 mj))imeter pistol at times

while trafficking drugs. See id. at ,r,r 7-8. Fuller also has criminal convictions for misdemeanor

marijuana possession and misdemeanor possession of drug paraphernalia See id. at ,r,r 14-16.

Nonetheless, Fuller has taken some positive steps while incarcerated. See [D.E. 62] 4-6; [D.E. 67]

5-7. Having considered the entire record, the steps that the BOP has taken to address COVID-19,

the section 3553(a) factors, Fuller's arguments, the letters submitted on Fuller's behalf, and the need

to punish Fuller for his criminal behavior, to incapacitate Fuller, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Fuller's motion for compassionate

release.

           In sum, the court DENIES Fuller's motion for compassionate release [D.E. 62].

           SO ORDERED. This 'J--, day of August 2020.



                                                            JSC.DEVERID
                                                            United States District Judge




                                                  6

               Case 5:15-cr-00016-D Document 72 Filed 08/27/20 Page 6 of 6
